Name: Commission Regulation (EEC) No 2083/91 of 16 July 1991 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: EU finance;  marketing;  beverages and sugar;  plant product
 Date Published: nan

 Avis juridique important|31991R2083Commission Regulation (EEC) No 2083/91 of 16 July 1991 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Official Journal L 193 , 17/07/1991 P. 0014 - 0015COMMISSION REGULATION (EEC) No 2083/91 of 16 July 1991 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 46 (4) thereof, Whereas Commission Regulation (EEC) No 3641/85 of 9 December 1985 (3), as last amended by Regulation (EEC) No 2106/89 (4), lays down rules for the organization of campaigns to promote the consumption of grape juice; Whereas Article 1 of Regulation (EEC) No 3461/85 lays down that campaigns to promote the consumption of grape juice may only be carried out up to the 1989/90 wine year; whereas it should be amended, given that Article 46 (4) of Regulation (EEC) No 822/87 extended the time for the implementation of these campaigns to 1991/92; Whereas, in order to improve the results of the promotional campaigns, a more specific commitment must be obtained from those involved in the production and/or marketing of grape juice so as to give a greater impetus to the effort to fulfil the aims of the official campaign; Whereas the period of two weeks laid down in the first indent of Article 2 (2) of Regulation (EEC) No 3461/85 for the designation of the body competent to conclude the contract has proved to be too short to give the time necessary to consult the professional organizations; whereas, as a result, it is necessary to extend it to four weeks; Whereas the campaigns to promote the consumption of grape juice are financed by the Community; whereas, therefore, it would be appropriate for the Community symbol to appear on the material used in these promotional campaigns; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3461/85 is hereby amended as follows: 1. Article 1 (1) is replaced by the following: 'The campaigns to promote the consumption of grape juice produced in the Community provided for, up to the 1991/92 wine year, in Article 46 (4) of Regulation (EEC) No 822/87, shall be organized in those Member States in which: - the prospects of increasing the disposal of grape juice are the most favourable, - the existing marketing conditions allow a swift adjustment of supply to the expansion of demand engendered by the campaigns.' 2. The period of two weeks in the first indent of Article 2 (2) is replaced by 'four weeks'. 3. The first indent of the first subparagraph of Article 3 (2) is replaced by the following: 'The detailed description of the commitment made by professional organizations with a view to giving extra impetus to the effort to fulfil the aims of the official campaign'. 4. The following subparagraph is added after the first subparagraph of Article 3 (2): 'Furthermore, provision shall be made for the Community symbol, as officially described, to appear on the material used in the promotional campaigns,'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 332, 10. 12. 1985, p. 22. (4) OJ No L 201, 14. 7. 1989, p. 20.